Order entered August 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01401-CR

                        PATRICK ALLAN HERNANDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82100-2017

                                          ORDER
        Before the Court is the State’s August 7, 2018 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received August 7 filed as of the date of

this order.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE